Opinion by
Judge Blatt,
The petitioner1 seeks review of a decision of the Unemployment Compensation Board of Review (Board) which denied him benefits on the grounds that he voluntarily terminated his employment.2
The petitioner’s employer laid off a number of employees due to lack of work on January 23, 1980, and the petitioner’s seniority rank would have placed him among the furloughed employees except that a provision of the existing collective bargaining agreement exempted him from such a layoff because of his posi*138tion as recording secretary for the local union. The petitioner resigned from his union position on January 24, 1980, thus forfeiting his exempt status, and when he returned to work the next day he was laid off. The petitioner’s claim for unemployment benefits was denied by the Office of Employment Security and, after a hearing, that determination was affirmed by the referee. On further appeal, the Board upheld the denial of benefits, finding that the petitioner had voluntarily terminated his employment in that he himself had “set into motion the process which caused him to be unemployed.”
The petitioner claims that his unemployment was related directly to his employer’s reduction in work force and that his resignation did nothing more than place him in a more vulnerable seniority position, as occurred in the case of Jarrett Unemployment Compensation Case, 182 Pa. Superior Ct. 491, 128 A.2d 184 (1956).
We cannot agree.
In Jarrett, the claimant lost all of her seniority rights with respect to layoffs when she married, as was provided by the collective bargaining agreement in effect. Approximately 22 months later, the employer laid off a number of employees, including the claimant, and the court there held that her employment was not directly caused by her marriage, but was, instead a consequence of the employer’s reduction in work force, which was a circumstance over which the claimant had no control.
We believe that the case of Fisher v. Unemployment Compensation Board of Review, 38 Pa. Commonwealth Ct. 518, 393 A.2d 1304 (1978), is more analogous to the present situation. The claimant there signed off a specilaized job and entered the employer’s labor pool and as a result he was laid off the next day. The claimant knew that his action would result in the *139layoff and this Court affirmed the Board’s denial of benefits due to the claimant’s voluntary termination of his own employment.
In the instant case, which presents a situation similar to that in Fisher, the petitioner’s separation from employment immediately followed his resignation as union secretary and there is no dispute that he knew that his action would cause such a result. Furthermore, because the employer’s reduction in work force preceded the petitioner’s resignation, he obviously could have continued working as long as he retained his union office and such retention was directly within his personal control and not under the control of his employer.
We will therefore affirm the decision of the Board because we believe that the petitioner’s resignation constituted a voluntary termination of his employment.
Order
And Now, this 22nd day of June, 1981, the order of the Unemployment Compensation Board of Beview in the above-captioned matter is affirmed.
Judge Wilkinson, Jr. did not participate in the decision in this case.

 Thomas J. Weaver.


 Section 402(b)(1) of the Unemployment Compensation Law, Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §802(b) (1).